Name: Council Regulation (EU) NoÃ 1124/2010 of 29Ã November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 4.12.2010 EN Official Journal of the European Union L 318/1 COUNCIL REGULATION (EU) No 1124/2010 of 29 November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) According to Article 43(3) of the Treaty, the Council, on a proposal from the Commission, should adopt measures on the fixing and allocation of fishing opportunities. (2) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1) requires that measures governing access to waters and resources and the sustainable pursuit of fishing activities be established taking into account available scientific advice and, in particular, the report drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or group of fisheries, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be distributed among Member States in such a way as to assure each Member State relative stability of fishing activities for each stock or fishery and having due regard to the objectives of the common fisheries policy established in Regulation (EC) No 2371/2002. (4) The total allowable catches (TACs) should be established on the basis of the available scientific advice, by taking into account the biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in light of the opinions expressed during the consultation of stakeholders, in particular at the meetings with the Advisory Committee on Fisheries and Aquaculture and the concerned Regional Advisory Councils. (5) For stocks subject to specific multiannual plans, the fishing opportunities should be established in accordance with the rules laid down in these plans. Consequently, catch limits and fishing effort limits for the cod stocks in the Baltic Sea should be established in accordance with the rules laid down in Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks (2). (6) The use of fishing opportunities set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (3) and in particular to Articles 33 and 34 thereof concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities respectively. It is therefore necessary to specify the codes to be used by the Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (7) In accordance with Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (4), the stocks that are subject to the various measures referred to therein must be identified. (8) To ensure the livelihood of Union fishermen, it is important to open these fisheries on 1 January 2011, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks in the Baltic Sea. Article 2 Scope This Regulation shall apply to EU vessels operating in the Baltic Sea. Article 3 Definitions For the purposes of this Regulation the following definitions shall apply: (a) the International Council for the Exploration of the Sea (ICES) zones are the geographical areas specified in Annex I to Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound (5); (b) Baltic Sea means ICES Subdivisions 22-32; (c) EU vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (d) total allowable catch (TAC) means the quantity that can be taken from each stock each year; (e) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) day absent from port means any continuous period of 24 hours or part thereof during which the vessel is absent from port. CHAPTER II FISHING OPPORTUNITIES Article 4 TACs and allocations The TACs, the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. Article 5 Special provisions on allocations 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Articles 37, 105, 106 and 107 of Regulation (EC) No 1224/2009. 2. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation to stocks subject to analytical TAC. Article 6 Conditions for landing catches and by-catches Fish from stocks for which catch limits are established shall be retained on board or landed only if: (a) the catches have been taken by vessels of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. Article 7 Fishing effort limits 1. Fishing effort limits are set out in Annex II. 2. The limits referred to in paragraph 1 shall also apply to ICES Subdivisions 27 and 28.2 in so far as the Commission has not taken a decision in accordance with Article 29(2) of Regulation (EC) No 1098/2007 to exclude those Subdivisions from the restrictions provided for in Article 8(1)(b), (3), (4) and (5) and Article 13 of that Regulation. 3. The limits referred to in paragraph 1 shall not apply to ICES Subdivision 28.1 in so far as the Commission has not taken a decision in accordance with Article 29(4) of Regulation (EC) No 1098/2007 that the restrictions provided for in Article 8(1)(b), (3), (4) and (5) of Regulation (EC) No 1098/2007 shall apply to that Subdivision. CHAPTER III FINAL PROVISIONS Article 8 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. Article 9 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2010. For the Council The President K. PEETERS (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 248, 22.9.2007, p. 1. (3) OJ L 343, 22.12.2009, p. 1. (4) OJ L 115, 9.5.1996, p. 3. (5) OJ L 349, 31.12.2005, p. 1. ANNEX I TACS APPLICABLE TO EU VESSELS IN AREAS WHERE TACS EXIST BY SPECIES AND BY AREA The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. The following table of correspondences of Latin names and common names is given for the purposes of this Regulation: Scientific name Alpha-3 code Common name Clupea harengus HER Herring Gadus morhua COD Cod Pleuronectes platessa PLE Plaice Salmo salar SAL Atlantic salmon Sprattus sprattus SPR Sprat Species : Herring Clupea harengus Zone : Subdivisions 30-31 HER/3D30.; HER/3D31. Finland 85 568 Analytical TAC Sweden 18 801 EU 104 369 TAC 104 369 Species : Herring Clupea harengus Zone : Subdivisions 22-24 HER/3B23.; HER/3C22.; HER/3D24. Denmark 2 227 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 8 763 Finland 1 Poland 2 067 Sweden 2 826 EU 15 884 TAC 15 884 Species : Herring Clupea harengus Zone : EU waters of Subdivisions 25-27, 28.2, 29 and 32 HER/3D25.; HER/3D26.; HER/3D27.; HER/3D28.; HER/3D29.; HER/3D32. Denmark 2 363 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 627 Estonia 12 068 Finland 23 557 Latvia 2 978 Lithuania 3 136 Poland 26 763 Sweden 35 928 EU 107 420 TAC Not relevant Species : Herring Clupea harengus Zone : Subdivision 28.1 HER/03D.RG Estonia 16 809 Analytical TAC Latvia 19 591 EU 36 400 TAC 36 400 Species : Cod Gadus morhua Zone : EU waters of Subdivisions 25-32 COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 13 544 Analytical TAC Germany 5 388 Estonia 1 320 Finland 1 036 Latvia 5 036 Lithuania 3 318 Poland 15 595 Sweden 13 721 EU 58 957 TAC Not relevant Species : Cod Gadus morhua Zone : EU waters of Subdivisions 22-24 COD/3B23.; COD/3C22.; COD/3D24. Denmark 8 206 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 4 012 Estonia 182 Finland 161 Latvia 679 Lithuania 440 Poland 2 196 Sweden 2 924 EU 18 800 TAC 18 800 Species : Plaice Pleuronectes platessa Zone : EU waters of Subdivisions 22-32 PLE/3B23.; PLE/3C22.; PLE/3D24.; PLE/3D25.; PLE/3D26.; PLE/3D27.; PLE/3D28.; PLE/3D29.; PLE/3D30.; PLE/3D31.; PLE/3D32. Denmark 2 179 Precautionary TAC Article 4 of Regulation (EC) No 847/96 does not apply. Germany 242 Poland 456 Sweden 164 EU 3 041 TAC 3 041 Species : Atlantic salmon Salmo salar Zone : EU waters of Subdivisions 22-31 SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. Denmark 51 829 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 5 767 (1) Estonia 5 267 (1) Finland 64 627 (1) Latvia 32 965 (1) Lithuania 3 875 (1) Poland 15 723 (1) Sweden 70 056 (1) EU 250 109 (1) TAC Not relevant Species : Atlantic salmon Salmo salar Zone : EU waters of Subdivision 32 SAL/3D32. Estonia 1 581 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Finland 13 838 (2) EU 15 419 (2) TAC Not relevant Species : Sprat Sprattus sprattus Zone : EU waters of Subdivisions 22-32 SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 28 485 Analytical TAC Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Germany 18 046 Estonia 33 077 Finland 14 911 Latvia 39 949 Lithuania 14 451 Poland 84 780 Sweden 55 067 EU 288 766 TAC Not relevant (1) Expressed by number of individual fish. (2) Expressed by number of individual fish. ANNEX II FISHING EFFORT LIMITS 1. For vessels flying their flag, Member States shall ensure that fishing with trawls, Danish seines or similar gear of a mesh size equal to or larger than 90 mm, with gillnets, entangling nets or trammel nets of a mesh size equal to or larger than 90 mm, with bottom set lines, longlines except drifting lines, handlines and jigging equipment shall be permitted for a maximum number of: (a) 163 days absent from port in Subdivisions 22-24 with the exception of the period from 1 to 30 April when Article 8(1)(a) of Regulation (EC) No 1098/2007 applies, and (b) 160 days absent from port in Subdivisions 25 28 with the exception of the period from 1 July to 31 August when Article 8(1)(b) of Regulation (EC) No 1098/2007 applies. 2. The maximum number of days absent from port per year for which a vessel may be present within the two areas defined in point 1(a) and (b) fishing with the gears referred to in point 1 may not exceed the maximum number of days allocated for one of the two areas.